                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO


 CARMEN   MUÑIZ   RIVERA;  PATRICK
 MCGRATH;     KATHLEEN    MCGRATH;
 MICHAEL MCGRATH

       Plaintiffs,                      CIVIL NO. 17-2088(RAM)

           v.

 SAÚL   SÁNCHEZ   RIVERA;      MAPFRE
 INSURANCE COMPANY

       Defendants



                        OPINION AND ORDERi

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is co-defendant MAPFRE Insurance

Company’s Motion to Dismiss or, in the Alternative, for Negative

Instruction. (Docket No. 27). Consequently, Plaintiffs submitted

a response in Opposition to Motion to Dismiss. (Docket No. 31).

After reviewing the applicable law, the Court DENIES MAPFRE’s

Motion to Dismiss. Plaintiffs did not have a duty to preserve the

evidence in controversy and, therefore, there is no need to dismiss

this case or to impart a negative instruction to the jury.

                          I.    BACKGROUND

     The present case arises from a traffic accident that occurred

on state road PR-2, spanning both eastbound and westbound lanes

and involving three vehicles. In summary, a car driven westbound
Civil No. 17-2088(RAM)                                           2


by co-defendant Saúl Sánchez-Ramos lost control, jumped over the

mid-barrier and collided with Plaintiff Carmen Muñiz-Rivera's car,

a 2014 Toyota Yaris, that was heading eastbound. (Docket No. 1 ¶

12). This initial collision caused Plaintiff’s car to slide towards

the eastbound right lane. After this, the Yaris was impacted from

behind by a Chevrolet van owned by the Puerto Rico Department of

Correction and Rehabilitation and driven by Raúl Román-Plumey.

(Docket No. 1 ¶ 13). This van was insured by MAPFRE Insurance

Company (“MAPFRE” or “Defendant”). (Docket No. 31 ¶ 2).

     On October 7, 2016, Plaintiffs transferred the wrecked car’s

title to their insurance provider, Universal Insurance Company

(“UIC”). (Docket No. 31 ¶ 8). Defendant alleges that Plaintiffs

did not request that their insurer preserve the vehicle as evidence

for a potential claim. (Docket No. 27 at 2). After the totaled

Yaris was transferred to UIC’s possession, the Company sold the

car to a junkyard in Mayagüez. (Docket No. 27 at 6). Defendants

allege that this action by the Plaintiffs' insurer barred MAPFRE

and its expert witness from evaluating the car. (Docket No. 27 at

1). Moreover, Defendant maintains that they could not obtain

critical information stored in the car’s Airbag Control Module

(ACM). (Docket No. 27 at 2). Among the critical information missing

is the speed of Plaintiff’s car seconds before impact. Defendant

posits that this would have assisted the analysis as to whether

Plaintiff’s speed contributed to her damages. Id.
Civil No. 17-2088(RAM)                                                3


     Based on this sequence of events, MAPFRE alleged that the

Plaintiffs   incurred    in    spoliation   of   evidence   when   they

transferred the car’s title to their Insurer. Id. As a legal

relief, Defendant requests the dismissal of the claim or, in the

alternative, a negative instruction to the jury. Id.

      On January 18, 2019, Plaintiffs responded with an Opposition

to Motion to Dismiss. (Docket No. 31). Plaintiffs affirmed that

there was no spoliation and that there were other pieces of

evidence that could help decipher the information that Defendants

alleged that is critical. Id.

                         II.   APPLICABLE LAW

     A. Defining Spoliation and Relevant Evidence:

     Spoliation refers to the destruction or material alteration

of evidence. It is the failure to preserve property for another's

use as evidence in pending or reasonably foreseeable litigation.

See Velez v. Marriott PR Mgmt., 590 F. Supp. 2d 235, 258 (D.P.R.

2008) (quoting Silvestri v. Gen. Motors Corp., 271 F. 3d 583, 590

(4th Cir. 2001)). The party that raises the spoliation claim has

the responsibility to provide evidence to sustain such claim. See

Testa v. Walmart Stores, Inc., 144 F.3d 173, 177 (1st Cir. 1998).

Direct evidence of spoliation is not necessary; circumstantial

evidence will suffice. See Blinzler v. Marriott International Inc,

81 F.3d 1148, 1159 (1996).
Civil No. 17-2088(RAM)                                                        4


     B. The Duty to Preserve Evidence:

     The duty to protect and preserve relevant evidence “arises

not only during litigation but also extends to that period before

the litigation when a party        reasonably should know that the

evidence may be relevant to anticipated litigation.” Perez-Velasco

v. Suzuki Motor Co., Ltd., 266 F. Supp. 2d 266, 268 (D.P.R. 2003).

(emphasis    added).   When   determining      if   litigation      should   be

reasonably   anticipated,     courts   must    conduct   a   fact    intensive

analysis that often takes into account the nature of the parties

involved. See e.g. Broccoli v. Echostar Commc'ns Corp., 229 F.R.D.

506, 510 (D. Md. 2005); Webster v. Psychiatric Med. Care, LLC, 386

F.   Supp.   3d   1358,   1363   (D.   Mont.    2019)    (holding     that   a

sophisticated entity such as an employer should recognize the

possibility of a lawsuit when it takes an adverse employment action

against a professional employee). State Farm Fire & Cas. Co. v.

Broan Mfg. Co., 523 F. Supp. 2d 992, 996 (D. Ariz. 2007) (“As a

large insurance company, [State Farm] is a sophisticated litigant

aware of its obligations to preserve relevant evidence.”).

     C. Establishing Spoliation of Evidence:

     Therefore, to determine if spoliation of evidence occurred,

the Court must consider if the destroyed evidence was related to

a reasonably foreseeable litigation or a pending procedure. See

Velez, 590 F. Supp. 2d at 258 (citing Silvestri v. Gen. Motors

Corp., 271 F. 3d 583, 590 (4th Cir. 2001)). When conducting this
Civil No. 17-2088(RAM)                                                            5


analysis,    the    Court    will    consider     if    the   party   making    the

spoliation claim proffers evidence sufficient to show that the

accused   party:    (1)     knew    of   the    litigation    or   the   potential

litigation; and (2) knew of the potential relevance of the evidence

to the claim. See Testa v. Walmart Stores, Inc., 144 F.3d 173,

177(1st Cir. 1998).

      Additionally, courts must evaluate the relevance of the lost

evidence. Evidence is relevant if (a) it has any tendency to make

a fact more or less probable than it would be without the evidence;

and (b) the fact is of consequence in determining the action. Fed.

R.   Evid.   401.   Furthermore,         "[a]   piece   of    evidence   need   not

conclusively establish the existence of a fact to be considered

relevant”. United States v. Rivera Calderón, 578 F.3d 78, 97 (1st

Cir. 2009).

      D. Sanctions:

      Courts have the power to impose sanctions on a party that has

incurred in spoliation of evidence. Talavera v. Ford Motor Company,

932 F. Supp. 2d 252, 255 (D.P.R. 2013). These sanctions seek to

rectify the prejudice an affected party may suffer because of

spoliation and to deter any future actions that may result in the

loss of evidence. See Collazo-Santiago v. Toyota Motor Corp., 149

F.3d 23, 29 (1998). The prejudice caused by the missing evidence

will be measured by the degree in which the defendant's ability to
Civil No. 17-2088(RAM)                                                 6


mount an adequate defense has been hampered. See Perez-Velasco v.

Suzuki Motor Co., 266 F. Supp 2d. 269 (D.P.R 2003).

       Furthermore,   district   Courts   have   ample   discretion   in

choosing an appropriate sanction. See Sharp v. Hylas Yachts, LLC,

872 F.3d 31, 42 (1st Cir. 2017).          Sanctions for such conduct

constitute a spectrum that includes a negative instruction to the

jury and a dismissal of the action. See Collazo-Santiago, 149 F.3d

at 28-29. The Court considers if there is other evidence available

to solve the issues that the missing evidence would have clarified.

Id.

      The appropriateness of sanctions depends on the prejudice the

non-offending party suffered due to the missing evidence and the

degree of fault of the offending party. See Pérez v. Hyundai Motor

Co., 440 F. Supp. 2d 57, 62 (D.P.R. 2006). Dismissal of the action

as a sanction is reserved for extreme cases. Id. See also Wai Feng

Trading Co. Ltd v. Quick Fitting, Inc., 2019 WL 118412, at *7

(D.R.I. 2019) (“[D]ismissal is the appropriate remedy when the

accused spoliator is sophisticated and acutely aware that the

evidence in question is pivotal.”). On the other hand, courts may

issue and adverse instruction to the jury. An adverse instruction

to the jury consists of instructing the jury to interpret the

missing evidence as unfavorable to the party responsible for the

spoliation. See United States v. St. Michael’s Credit Union, 880

F.2d 579, 598 (1st Cir. 1989).
Civil No. 17-2088(RAM)                                                        7


                                 III. ANALYSIS

       MAPFRE contends that Plaintiffs incurred in spoliation of

evidence by transferring the title of the 2014 Toyota Yaris to

their insurance company, UIC, without taking reasonable steps to

ensure that the car was preserved as evidence for a future trial.

For the reasons discussed below the Court finds that Defendant has

not    established     that    Plaintiffs      could   reasonably     foresee

litigation and the relevance of the car’s ACM module at the time

they   transferred     the    2014    Toyota   Yaris   to    UIC.   While   the

catastrophic nature of the accident by itself favors a finding of

foreseeability, there are other factors in the case that weigh

decisively against it.

       First, there is no evidence on the record that any of the

Plaintiffs is a sophisticated litigant that should have foreseen

litigation and the need to preserve the car as relevant evidence.

This is a key factor district courts consider when determining if

a party had a duty to preserve evidence. See Neverson-Young v.

BlackRock, Inc., 2011 WL 3585961, at *3 (S.D.N.Y. Aug. 11, 2011)

(denying spoliation sanctions even though plaintiff negligently

donated her computer to charity because she was “unsophisticated

and     unaccustomed     to     the     preservation        requirements    of

litigation.”). Instead, the record suggests that at the time the

2014 Toyota Yaris was transferred to UIC, Plaintiff Carmen Muñiz-

Rivera was in no condition to foresee litigation-much less take
Civil No. 17-2088(RAM)                                                  8


any steps in furtherance thereof-such a retaining an attorney or

sending a preservation letter to UIC.       The accident took place on

August 17, 2016, and its wake Plaintiff Muñiz-Rivera remained in

a coma for forty-three (43) days. (Docket No. 31 ¶ 3). As mentioned

earlier, the 2014 Toyota Yaris was transferred on October 7, 2016

by her son Patrick McGrath who had a power of attorney. (Docket

Nos. 31 ¶ 8 and 35-1 at 2). Thus, the car was transferred to UIC

just fifty-one (51) days after the accident.

      Second, Plaintiffs did not retain attorneys until long after

the car was transferred to UIC.         It was almost a year after the

accident that they explored the possibility of a claim and retained

attorneys. (Docket No. 31 ¶10).

      Lastly, MAPFRE’s own actions in this in this case undermine

its contention that litigation and the need to preserve the 2014

Toyota Yaris were foreseeable when, on behalf of his injured

mother, Plaintiff Patrick McGrath transferred the car to UIC on

October 7, 2016.       MAPFRE entered its appearance in this case on

October 25, 2017 but did not request to inspect the Toyota Yaris

until August 15, 2018.       (Docket No. 27-1).     In other words, it

took MAPFRE, who was assisted by counsel, two hundred ninety-four

(294) days of litigation to request an inspection of the 2014

Toyota Yaris but it contends that Plaintiffs should have known the

car   was   relevant    evidence   in   future   litigation   when   they

transferred it to UIC just fifty-one (51) days after the accident.
Civil No. 17-2088(RAM)                                                        9


                                 IV.   CONCLUSION
      For the reasons set forth herein, Defendant MAPFRE’s Motion

to Dismiss or, in the Alternative, For Negative Instruction (Docket

No. 27) is hereby DENIED.

      IT IS SO ORDERED.

      In San Juan Puerto Rico, this 21st day of October 2019.

                                    S/ RAÚL M. ARIAS-MARXUACH
                                    United States District Judge




i
 José D. Casillas-Guevara, a third-year student at the University of Puerto
Rico School of Law, assisted in the preparation of this Opinion and Order.
